      Case 2:19-cr-00012-MCE Document 144 Filed 08/16/21 Page 1 of 2



1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH R. LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
5    Attorneys for Defendant
     GUILLERMO JOSE LEON RAMIREZ
6
7
                                IN THE UNITED STATES DISTRICT COURT
8
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10    UNITED STATES OF AMERICA,    )                 Case No. 2:19-cr-00012-MCE
                                   )
11             Plaintiff,          )
                                   )                 ORDER TO FILE UNDER SEAL EXHIBIT A
12         vs.                     )                 TO DEFENDANT’S SENTENCING
                                   )                 MEMORANDUM
13    GUILLERMO JOSE LEON RAMIREZ, )
                                   )
14             Defendant.          )
                                   )
15                                 )
16
17           Pursuant to Local Rule 141(b) and based upon the representation contained in
18   Defendant’s Request to Seal, IT IS HEREBY ORDERED that Exhibit A to Defendant’s
19   sentencing memorandum and Defendant’s Request to Seal shall be SEALED until further order
20   of this Court.
21           It is further ordered that access to the sealed documents shall be limited to the
22   government and counsel for the defendant.
23           The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S.
24
     District Court for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for
25
     the reasons stated in the government’s request, sealing the sentencing letter serves a compelling
26
     interest. The Court further finds that, in the absence of closure, compelling interests would be
27
     harmed.
28
     Order to Seal Documents                          -1-
      Case 2:19-cr-00012-MCE Document 144 Filed 08/16/21 Page 2 of 2



1            The Court further finds that there are no additional alternatives to sealing that would
2    adequately protect the compelling interests identified by the government.
3            IT IS SO ORDERED.
4    Dated: August 13, 2021
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Order to Seal Documents                          -2-
